Citation Nr: 1336131	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

The case was previously reviewed and remanded by the Board in July 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to both claims.  Once VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report 'if further evidence or clarification of the evidence...is essential for a proper appellate decision').

The Veteran contends he has a bilateral hearing loss disability and tinnitus related to his active duty military service.  

The Veteran was afforded examinations in October 2010 and August 2012.  The October 2010 QTC examiner found a diagnosis of hearing loss was not possible due to the unreliable responses during testing.  The August 2012 VA examiner also noted that the test results were not valid for rating purposes.  The examiner noted that talkover was possible at 65dB and she was able to give instructions at normal conversational level.  Furthermore, speech reception thresholds did not agree with pure tone average.  

In support of his claim, the Veteran submitted the report of a private audiological examination conducted in November 2009.  This examiner indicated that the Veteran had bilateral severe sensorineural hearing loss.  The audiologist noted the Veteran's report of constant bilateral tinnitus.  He attributed the Veteran's hearing loss and tinnitus to his military service based upon the Veteran's description of his in-service experiences.  The Veteran's claims folder was not reviewed during this examination.

The Board recognizes the favorable audiological examination and opinion submitted by the Veteran; however, given the unreliable nature of the Veteran's audiological evaluation due to his inconsistent responses during VA and QTC testing, the Board has concerns as to the reliability of the November 2009 private examination.  

The Board finds that another clarifying VA examination is warranted.  The examiner should review the claims file in conjunction with the audiological testing in order to determine whether the Veteran has a current hearing loss disability and, if applicable, whether such a disability is at least as likely as not attributed to in-service noise exposure.  In addition, given the conflicting statements made regarding the etiology of the Veteran's tinnitus, the examiner should also be asked to once again determine whether the Veteran's tinnitus is at least as likely as not attributed to conceded in-service noise exposure.

The Board cautions the Veteran that the 'the duty to assist is not always a one-way street,' and that the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This obligation includes both reporting for and cooperating during a VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another audiological examination to determine if there is a current hearing loss disability and its nature and etiology, if so.  The examiner should also determine the etiology of the Veteran's tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner must provide opinions on the following:

(i)  Is there a current hearing loss disability?

(ii)  If there is a current hearing loss disability, is it at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?

(iii)  Is the current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?

The examiner must provide an explanation for the opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to obtain reliable results on audiometric testing, this fact should be noted an explained in the report.

A complete rationale must be given for any opinions expressed, and the foundation for all conclusions should be clearly set forth.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


